Citation Nr: 0525015	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-24 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran, who had active service from August 1975 
to September 1976, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

In this case, the veteran was afforded a VA examination in 
June 2003 in connection with his claims for service 
connection for a lumbosacral spine disability and for a 
cervical spine disability.  The examiner diagnosed the 
veteran with degenerative changes of the lumbosacral spine 
and cervical spine; however, he did not provide an opinion as 
to whether it was at least as likely as not that these 
disorders were related to the veteran's military service.  
The veteran's service medical records do indicate that he 
sought treatment for back pain in July 1976 after having 
fallen off an antenna eight to ten feet high, and he was 
diagnosed with a lumbosacral sprain at that time.  Therefore, 
the Board finds that an additional medical opinion is 
necessary for the purpose of determining the nature and 
etiology of the veteran's lumbosacral spine disability and 
cervical spine disability. 

In addition, it appears that there may be additional 
treatment records not associated with the claims file.  In 
this regard, the veteran indicated in his March 2003 VA Form 
21-526 that he had received treatment from William R. Roper, 
M.D., and he submitted a VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs.  However, those records are not associated with the 
claims file.  According to correspondence from the RO to the 
veteran dated in May 2003, the RO did acknowledge that the 
veteran had submitted a completed VA Form 21-4142; however, 
the RO requested that the veteran complete another such form 
that was attached to the letter due to a recent change in the 
law.  It does appear that the veteran completed the second 
form.  Since this case must be remanded for other 
development, and because such records may prove to be 
relevant and probative, the Board finds that the RO should, 
with the veteran's assistance, attempt to obtain and 
associate with the claims file any and all treatment records 
pertaining to the veteran's lumbosacral spine disability and 
cervical spine disability.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for a 
lumbosacral spine disability and/or a 
cervical spine disability.  After 
acquiring this information and obtaining 
any necessary authorization, the RO 
should obtain and associate these 
records with the claims file.  A 
specific request should be made for 
treatment records from William R. Roper, 
M.D. dated from January 2003 to the 
present.   

2.  The RO should refer the veteran's 
claims folder to the June 2003 VA 
examiner, or if unavailable to another 
suitably qualified VA examiner, for a 
clarifying opinion as to the etiology of 
any lumbosacral spine disability and 
cervical spine disability that may be 
present.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
degenerative changes of the lumbosacral 
spine and cervical spine are 
etiologically related to his 
symptomatology in service or are 
otherwise related to any incident of the 
veteran's military service.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2004), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 


office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




